NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT MEAKIN,                                  No.    18-15216

                Plaintiff-Appellant,            D.C. No.
                                                5:16-cv-07195-EJD
 v.

CALIFORNIA FIELD IRONWORKERS     MEMORANDUM*
PENSION TRUST; BOARD OF
TRUSTEES OF THE CALIFORNIA FIELD
IRONWORKERS PENSION TRUST,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                       Argued and Submitted May 13, 2019
                            San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and BASTIAN, ** District
Judge.

      Robert Meakin appeals the district court’s grant of summary judgment in

favor of the California Field Ironworkers Pension Trust on Meakin’s action for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stanley Allen Bastian, United States District Judge for
the Eastern District of Washington, sitting by designation.
recovery of benefits under the Employee Retirement Income Security Act of 1974,

29 U.S.C § 1001, et seq. (“ERISA”). We have jurisdiction under 8 U.S.C. § 1291,

and we review the grant of summary judgment de novo. A.G. v. Paradise Valley

Unified Sch. Dist. No. 69, 815 F.3d 1195, 1202 (9th Cir. 2016).

      At issue is whether the Trust’s Board of Trustees (“Trustees”) abused their

discretion by reinterpreting Article VIII, § 8(a)(iii) of the Field Pension Trust

(“Plan”) as requiring an actual separation from employment, and thus finding

Meakin ineligible for an early pension.

      Despite not yet obtaining Normal Retirement Age, Meakin has met the

service and age requirements to be potentially eligible for a Golden 85 pension,

found in Article III § 15 of the Plan. To be eligible for a Golden 85 pension,

Meakin must “ha[ve] retired.” Under Article VIII § 8(a)(iii)of the Plan, Meakin

was retired only if he “withdr[ew] completely and refrain[ed] from any

employment or activity in the building and construction industry.”

      If a putative early-retirement pensioner resumes work in the building and

 construction industry, the pensioner’s entitlement to benefits is suspended under

 Article VIII § 9 until her industry employment ends. However, Article VIII §

 8(a)(iv) provides a limited exemption allowing for employment in certain

 construction positions. To receive such an exemption, an early-retirement

 petitioner must submit a retiree work application to the Trustees for approval. If


                                           2
the Trustees approve the retiree work application, the early retirement pensioner

may continue to work while receiving benefits under the Plan. All retiree work

applications are reviewed by the Trustees on an annual basis for compliance with

the Plan.

     Meakin, then working for C.E. Toland & Son as a Superintendent, applied

for a Golden 85 pension on July 18, 2008, and listed his effective retirement date

as August 1, 2008. On August 1, 2008, he began working for C.E. Toland & Son

as a Safety Director and Estimator. The Trustees approved Meakin’s Golden 85

pension application on August 25, 2008. In September 2008, Meakin submitted a

retiree work application, which the Trustees approved.

     In 2011, the Trustees began to review their interpretation of the Plan in light

of recently released IRS guidance regarding in-service distributions. The Trustees

entered a voluntary compliance plan with the IRS, disclosing that Article VIII

§ 8(a)(iv) had been improperly administered. As part of the voluntary compliance

plan, the Trustees were required to adopt administrative procedures that would

cease improper distributions to putative retirees who never actually retired.

     On February 7, 2014, Meakin received a notice informing him that he would

cease receiving his pension beginning April 1, 2014. The notice explained that

the Trustees had determined that some plan participants, including Meakin, “were

approved to receive their pensions . . . even though they had not actually severed


                                         3
their employment as required by federal law and the Pension Plan.” The notice

informed Meakin that he could appeal this determination or reapply for retiree

work approval based upon a new alleged severance from employment. Meakin

unsuccessfully appealed and then filed suit in the district court.

     The Trustees’ denial of benefits “must be upheld ‘if it [wa]s based upon a

reasonable interpretation of the plan’s terms and if it was made in good faith.’”

Moyle v. Liberty Mut. Ret. Ben. Plan, 823 F.3d 948, 957-58 (9th Cir. 2016)

(quoting McDaniel v. Chevron Corp., 203 F.3d 1099, 1113 (9th Cir. 2000)).

The analysis does not hinge on which interpretation of the Plan is most

persuasive, but on whether the Trustees’ interpretation is unreasonable. Id. A

plan administrator’s decision is unreasonable if it is “(1) illogical, (2)

implausible, or (3) without support in inferences that may be drawn from the

facts in the record.” Salomaa v. Honda Long Term Disability Plan, 642 F.3d
666, 676 (9th Cir. 2011).

     The Trustees’ denial of Meakin’s pension was based upon the Plan’s

definition of “retired.” The notice explained that “[t]o be considered retired and

entitled to a pension under this Plan before he has attained Normal Retirement

Age, a Pensioner must withdraw completely and refrain from any employment

or activity in the construction industry.”

     Meakin does not argue that the reinterpretation was made in bad faith.


                                             4
Nor does he dispute that his employment as a Safety Director and Estimator

constitutes “work in the building and construction trade.” Instead, he argues

that the Trustees’ initial grant of approval and practice of annually approving

his retiree work application renders the Trustees’ decision unlawful, either

because it renders the new interpretation unreasonable because it was an

impermissible cutback of an accrued benefit under Central Laborers’ Pension

Fund v. Heinz, 541 U.S. 739, 744–45 (2004), or because equitable estoppel

should bar the Trustees from applying the reinterpretation to him.

     First, the Trustees’ change in position did not render the new

interpretation unreasonable. Plan administrators are not shackled to original

interpretations. See, e.g., Oster v. Barco of Calif. Emps.’ Ret. Plan, 869 F.2d
1215, 1219 (9th Cir. 1988). When administrators are granted discretion in

interpreting plan provisions, their first interpretation is not set in amber, nor do

they lose their discretion after misconstruing the provision once. See, e.g.,

Conkright v. Frommert, 559 U.S. 506, 513 (2010).

     Nor is Central Laborers’ Pension Fund v. Heinz controlling here. In

Heinz, the Supreme Court addressed whether a retroactive amendment to a plan

could limit the types of post-retirement work that a pensioner could perform

while receiving early retirement benefits. Id. at 743. The Court in Heinz found

that the bargained-for retirement benefit that the plaintiff was accruing as he


                                          5
earned credits included the right “to supplement retirement income by certain

employment,” and that the challenged amendment reduced that benefit, in

violation of ERISA’s anti-cutback rule. Id. at 744-45.

     In this case, the benefit that Meakin was accruing as he earned service

credits included the right to apply for a Golden 85 pension, provided that he

first “withdr[e]w completely and refrain[ed] from any employment or activity

in the building and construction industry.” That condition had always been

present even if the Trustees had not enforced it. Thus, this was not, as in Heinz,

an “addition of a suspension condition,” but rather, “the actual suspension of a

benefit” under an “existing suspension provision.” Heinz, 541 U.S. at 750 n.6.

     Finally, the Trustees cannot be equitably estopped from enforcing their

new interpretation because Meakin has not established "extraordinary

circumstances" necessary for such relief in the ERISA context. See Gabriel v.

Alaska Elec. Pension Fund, 773 F.3d 945, 956 (9th Cir. 2014). Such relief

would contradict written plan provisions. Id. Because Meakin never “retired,”

as that term is defined in the Plan, any relief requiring the Trustees to continue

paying his pension would contradict the written terms of the Plan.

     Because the Trustees’ reinterpretation of the Plan was not an abuse of

discretion, the district court properly granted summary judgment in their favor.

     AFFIRMED.


                                          6